Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 12/4/2018.
2.  Claims 1-12 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White U.S Patent No. 8,994,529.
As to claim 1, White teaches a method for replacing an insecticide component, comprising: 
acquiring historical distribution information (…the historical data unit 312 of the misting management unit 112 may determine one or more historical conditions, trends, and/or patterns of the mosquito misting system 100. For example, the historical data unit 312 may determine chemical consumption trends, chemical effectiveness trends, effectiveness of chemical concentrations used in target area, spray cycle trends, lines 44-55 column 10) at a location of an insect exterminator device (…a location equipment package 123 that is installed proximate a target area 122…, lines 25-27 column 3) that includes comprising the insecticide component (the chemical reservoir 102, line 31 column 3), wherein the historical distribution information includes a set of distribution densities of insects collected within a preset time period (…The bug detection systems 211 may be an input from people in the target area 122 regarding the amount of bug/mosquito activity. Further, the one or more area sensors 210 may have a sensor for detecting the density of the bug and/or mosquito population. For example, the one or more area sensors 210 may be a bug zapper that is configured to send a signal to the misting management unit 112 upon engaging, and/or zapping a bug. Further, the one or more sensors 210 may include a scanner configured to determine the density and/or population of flying insects in the target area 122…, line 60 column 5 to line 3 column 6); 
determining a serviceable time period of the insecticide component of the insect exterminator device based on the distribution information of insects and a preset capacity for the insect exterminator device to deal with insects (…the chemical unit 304 may receive data regarding the insect population from the one or more area sensors 210 as described above. If the insect population is low, the chemical unit 302 may maintain and/or reduce the current amount of insecticide used for each lines 52-64 column 7); 
acquiring a serving time period of the insecticide component (…the chemical unit 208 may be capable of determining when the insecticide in the chemical reservoir 102 needs to be replenished. When the insecticide is running low, the chemical unit 208 may alert the client, owner, or maintenance man of the problem…, lines 25-29 column 7); 
determining a remaining time period based on the serviceable time period and the serving time period and generating prompt information for replacing the insecticide component when the remaining time period is less than or equal to a threshold time period (…The chemical unit 304 may collect, compare, catalog, analyze, manipulate, and/or categorize the misting data received from the one or more chemical sensors 204, and/or chemical data from the operator and/or owner. From the misting data regarding the chemical reservoir 102, and/or the insecticide, determine a current condition of the chemical reservoir 102. For example, the chemical unit 208 may be capable of determining when the insecticide in the chemical reservoir 102 needs to be replenished. When the insecticide is running low, the chemical unit 208 may alert the client, owner, or maintenance man of the problem. For example, when the chemical unit 208 determines that the insecticide level needs to be replenished, the chemical unit 208 lines 19-64 column 7). 
As to claim 2, White further teaches estimating a density of insects at the location based on the historical distribution information and determining the serviceable time period based on the density of the insects and the preset capacity (…the chemical unit 304 may receive data regarding the insect population from the one or more area sensors 210 as described above. If the insect population is low, the chemical unit 302 may maintain and/or reduce the current amount of insecticide used for each spray cycle, and/or maintain or decrease the number of spray cycles. If the insect population is high and/or increasing, the chemical unit 302 may increase the amount of insecticide, and/or spray cycles. Further, the chemical unit 302 may determine that despite the increased insecticide, and/or spray cycles, that the bug/mosquito population is not decreasing. The chemical unit 302 may then recommend changing the insecticide and/or spray frequency used…, lines 52-64 column 7). 
As to claim 3, White further teaches acquiring the historical distribution information from the insect exterminator device (…the historical data unit 312 of the misting management unit 112 may determine one or more historical conditions, trends, and/or patterns of the mosquito misting system 100. For example, the historical data unit 312 may determine chemical consumption trends, chemical effectiveness trends, effectiveness of chemical concentrations used in target area, spray cycle trends, maintenance history, maintenance trends, history of human traffic in target area, weather trends at target area, and the like. The historical conditions of the mosquito lines 44-55 column 10). 
As to claim 4, White further teaches acquiring environmental information of the location, the environmental information including an address of the location, a height of the location, and environment of the location (…regional conditions, target area conditions and the like…, line 63 column 8); sending to a server a distribution request for requesting the historical distribution information, the distribution request including the environmental information; and receiving the historical distribution information sent by the server (…The misting management unit 112 may communicate directly to and from the client's one or more computers 114A-N, the network 110, the operator's one or more computers, and/or the one or more PDAs 118. There may be one or more misting management units 112 located in any suitable location including, but not limited to, the delivery system 104, the client's computer 114, the operator's computer 116, the PDA 118, the network 110, the controller 126, a remote control 218 and the like. The misting management unit 112 may receive the information collected from the sensors, user input, operator input, weather forecasts from the internet, and the like…, lines 30-41 column 6).
As to claims 5-8, note the discussions of claims 1-4 above, respectively. 
As to claims 9-12, note the discussions of claims 1-4 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 7,779,575 discloses an electric pulse counter for counting and recording the number of insects killed in a commercial insect electrocutor through an on-site field server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450

AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194